Order entered January 22, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01436-CR

                  SHAWN RYAN BLANKINSHIP, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                 On Appeal from the County Court at Law No. 1
                           Rockwall County, Texas
                      Trial Court Cause No. CR17-0584

                                     ORDER

      Before the Court is appellant’s January 14, 2021 final motion for an

extension of time to file his brief. In the motion, appellant explains that several

motions and notices are missing from the clerk’s record and that he has requested a

supplemental clerk’s record be filed with the documents. The motions and notices

appear to have been filed in the companion case Cause No. CR17-0585 which is

not on appeal.
       We GRANT the motion as follows. We ORDER Rockwall County Clerk

Jennifer Fogg to file a supplemental clerk’s record in the above appeal with “all

documents filed into the record in Cause No. CR17-0585 beginning March 7, 2017

through October 3, 2019” within TEN DAYS of the date of this order.

       Appellant’s brief is DUE thirty days after the date the supplemental clerk’s

record is filed.

       We DIRECT the Clerk to send copies of this order to Rockwall County

Clerk Jennifer Fogg and to counsel for all parties.




                                              /s/     ERIN A. NOWELL
                                                      JUSTICE